Citation Nr: 0323815	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  98-14 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a back injury with cervical and lumbar myalgias.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION


The veteran served on active duty from July 1984 to December 
1986.  The Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia denied a compensable rating 
for back injury residuals in February 1998, and the veteran 
appealed to the Board of Veterans' Appeals (Board).  The 
veteran presented testimony during a hearing before the 
undersigned member of the Board in March 2000.  Thereafter, 
in June 2000, the Board rendered a final decision on the 
matter of an increased rating for chondromalacia of the left 
patella which had come on appeal from another RO rating 
decision.  In the same Board decision, the Board  remanded 
the back injury residuals claim to the RO for further 
development.  


REMAND

The veteran has not been provided a Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) letter on his claim.  The case of Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir 2003), 2003 U.S. App. LEXIS 8275 (May 1, 
2003), was rendered after the Board's June 2000 remand.  In 
light of this case, the Board is remanding the matter to the 
agency of original jurisdiction for a VCAA letter.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

The AOJ should issue the veteran a VCAA 
letter on the matter of an increased 
(compensable) rating for his 
service-connected residuals of a back 
injury with cervical and lumbar 
myalgias.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


